Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered. 
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over MITANI (Japanese Patent Publication JP 60-249689, a machine translation was provided with the PTO-892 Notice of References Cited on February 17, 2022 and is used in the rejection below) in view of VAGENIUS (U.S. Patent 3,279,682), and in view of CHIBA (Chinese Patent Publication CN 103807178 A, a machine translation was provided with the PTO-892 Notice of References Cited on October 27, 2022 and is used in the rejection below).
Regarding claim 1, MITANI discloses:  a screw compressor (see Page 2, Technical Field of Invention), comprising: 
a first male rotor (38) and a second male rotor (39), each of the first male rotor and the second male rotor having convex-helical teeth (see Figure 1), the first male rotor and the second male rotor being rigidly connected together (see Figure 1, where the first and second male rotors are rigidly connected together via the shaft between them, see Page 3 last paragraph); and 
a first female rotor (31) and a second female rotor (32), each of the first female rotor and the second female rotor having two ends (see Figure 1, which shows two ends of the first and second female rotors) and concave-helical teeth (see Figure 1), the first female rotor and the second female rotor being opposite to each other (see Figure 1, which shows that they are opposite to each other), wherein each end of the first female rotor and the second female rotor is mounted on a respective roller bearing (see Figure 1, which shows that the first female rotor is mounded on bearing (25) on the one side (inlet side) and mounted on the bearing (27) on the outlet/discharge side, and therefore, mounted on a respective roller bearing on each end.  The second female rotor is mounded on bearing (26) on the inlet side and supported by bearing (27) on the discharge/outlet side, and therefore, is mounted on a respective roller bearing on each end); and 
wherein the convex-helical teeth of the first male rotor are engaged with the concave- helical teeth of the first female rotor, and the convex-helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figure 1).  
MITANI fails to disclose the first female rotor and the second female rotor being arranged separately from each other, and one of the two ends of each of the first female rotor and the second female rotor is mounted on a respective thrust bearing.
Regarding claim 1, VAGENIUS discloses:  the first female rotor (the (F) on the left side) and the second female rotor (the (F) on the right side) being arranged separately from (see Figures 5 and 8) and opposite to each other (see Figures 5 and 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first female rotor and the second female rotor being arranged separately from and opposite to each other in the screw compressor of MITANI, since utilizing a known configuration, such as the first and second female rotors being arranged separately from and opposite to each other is well known in the art, as evidence by VAGENIUS.  VAGENIUS discloses multiple different configurations of the first and second male rotors with the first and second female rotors (see Figures 4-8).  One having ordinary skill in the art requires only routine skill in the art to place the male and female rotors in any of these different configurations, including the first female rotor and the second female rotor being arranged separately from and opposite to each other, as disclosed by VAGENIUS (see Figures 5 and 8) versus having the first and second female rotors connected to one another and opposite to each other (as disclosed in Figure 1 of MITANI and Figure 4 of VAGENIUS).   
	The modified screw compressor of MITANI/ VAGENIUS fails to disclose one of the two ends of each of the first female rotor and the second female rotor is mounted on a respective thrust bearing.
	Regarding claim 1, CHIBA teaches one of the two ends of the female rotor (3) is mounted on a respective thrust bearing (6a, 6b) (CHIBA teaches that a thrust and roller bearing are used on the discharge side bearings (6a, 6b), see Figure 2, ¶0048).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have one of the two ends of each of the first female rotor and the second female rotor is mounted on a respective thrust bearing in the modified screw compressor of MITANI/ VAGENIUS, in order to bear both radial and axial loads of the respective first and second female rotors.  Furthermore, applying a combination of both the thrust and roller bearings to both the first and second female rotors requires only routine skill in the art, since the modified screw compressor of MITANI/ VAGENIUS (as discussed above) have the first and second female rotors mounted separately.  Each of the first and second female rotors would benefit from the thrust and roller bearings being mounted on each of the female rotors,  since these bearings provides both radial and axial loads and would be beneficial to both the first and second female rotors.
Regarding claim 2, MITANI further discloses:  a first compressing channel is formed between the first male rotor and the first female rotor (P1) (see Figure 1) , the first compressing channel has a first inlet (see Figure 1, the first inlet receives fluid via (42)) and a first outlet (see Figure 1, the first outlet is located at the other side of (31) before it combines with the flow from the second male and female rotors, before (44)), a first stream of medium flows through the first compressing channel in a first flow direction from the first inlet to the first outlet (see Figure 1, where the first flow direction is from left to right); and 
a second compressing channel (P2) is formed between the second male rotor and the second female rotor (see Figure 1), the second compressing channel has a second inlet (see Figure 1, the second inlet receives working fluid from (43) into the second male and female rotors) and a second outlet (see Figure 1, where the second outlet is at the start of the arrow from the cavity that contains the second male and female rotors (39,32) that then combines with the fluid of the first male and female rotors to exit at (44)), a second stream of medium flows through the second compressing channel in a second flow direction from the second inlet to the second outlet (see Figure 1, where the second flow direction is from the right to the left).  
Regarding claim 3, MITANI further discloses:  the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel (the limitation directed to “the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel (the limitation directed to “the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet of the second male and female rotors, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the first axial force and the second axial force are opposite to each other (See last paragraph of Page 2 that continues onto Page 3, the first axial force and the second axial forces are opposite to each other due to the fluid that is compressed from the first male and female rotors starts from the left (low pressure) and is exhausted to the right (outlet at a high pressure) that generates a first axial force, the second axial force is in the opposite direction since the second male and female rotors compress the working fluid from the right (low – inlet side) to the left (high – outlet side), and therefore, would create an axial force in the opposite direction, and therefore, meets the claimed limitations).  
Regarding claim 4, MITANI further discloses:  the first male rotor and the second male rotor are rigidly connected together by a rigid shaft coupling or rigid union joint, by welding, or by being made as one piece (see Figure 1).  
Regarding claim 5, MITANI further discloses:  the first stream of medium and the second stream of medium flow towards or flow away from each other (see Figure 1, where the first stream of medium and the second stream of medium flow towards each other, they flow to the center to exit at (44)).  
Regarding claim 6, MITANI further discloses:  the medium is refrigerant (the cycle is a refrigeration cycle, where refrigerant is a working fluid in a refrigeration cycle).  
Regarding claim 7, MITANI further discloses:  the first stream of medium and the second stream of medium are introduced from an evaporator and sent to a condenser after being compressed by the screw compressor (see last paragraph on Page 3).  
Regarding claim 8, MITANI further discloses:  when the first male rotor and the second male rotor rotate in a first rotation direction (A) (see Figure 1, Page 3 last paragraph), the first female rotor and the second female rotor are driven by the first male rotor and the second male rotor to rotate in a second rotating direction (B) (see Figure 1, Page 3 last paragraph), the first rotation direction is opposite to the second rotation direction (see Figure 1, Page 3 last paragraph).  
Regarding claim 9, MITANI further discloses:  the first male rotor, the second male rotor, the first female rotor and the second female rotor are enclosed in a housing in a sealed condition (see Figure 1).  

Alternatively, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modified screw compressor of MITANI/ VAGENIUS/ CHIBA and further in view of FRESCO (U.S. Patent 5,653,585).
Regarding claims 6 and 17, in the event that the modified screw compressor of MITANI / VAGENIUS/ CHIBA fails to specifically disclose that the medium is refrigerant, it would be obvious due to FRESCO.
MITANI discloses a refrigerant cycle (see last paragraph on Page 3).
Regarding claim 6, FRESCO teaches:  the medium is refrigerant (see Abstract) in the refrigeration cycle (see Abstract, Column 4, lines 36-47).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the medium be a refrigerant in the modified screw compressor of MITANI/ VAGENIUS/ CHIBA, since utilizing known working fluids (such as refrigerant) in known screw compressors (such as the modified screw compressor of MITANI/ VAGENIUS) produces predictable results (i.e. the ability to operate the screw compressor in a refrigeration cycle such as in an air-conditioning).

	 Allowable Subject Matter
Claims 13-15, 17, and 19 are allowed.  The Examiner would like to note that claims 16 and 18 would be rejoined at the time of allowance.	
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s amendments filed on November 8, 2022 have overcome the prior art of record for claims 13-15, 17, and 19.  
The Examiner is not persuaded by the arguments for independent claim 1.  The prior art of CHIBA and COWLES both disclose having a thrust bearing with a roller bearing on a female rotor of a screw compressor.  Applicant’s arguments are based on that CHIBA and COWLES applies to a single female and male rotors versus the claimed  first and second female rotors and first and second male rotors.  Applying the well-known bearing configuration of a thrust and roller bearing to female rotors requires only routine skill in the art, and produces the benefits of bearing both radial and axial loads as taught by CHIBA in ¶0048.  The Examiner stands by their rejection of MITANI with VAGENIUS in the Final Rejection mailed on August 8, 2022, and adding CHIBA would be within one having ordinary skill in the art (see rejection above) for claims 1-10.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746